Title: The American Commissioners to James Moylan, [3 May 1778]
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Moylan, James


Sir
[May 3, 1778]
We receiv’d your several Letters of the 23d. and 30th of March, and the 15th and 17th of April. We are oblig’d to you for the Care you have taken respecting the Sick Man. We shall apply as you advise for the Discharge of Miggins, and hope to obtain it.
We have examined Mr. Bersolle’s Accts. and find them approv’d by Capt. Jones or his Officers, and as you have paid his Draft we shall repay you. But we wish that hereafter you would not engage us in any considerable Expence, without having received our Orders after acquainting us with the Occasion. We are &c.
Mr. Moylan
